DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Information Disclosure Statement

The information disclosure statement (IDS) was submitted on 03 March 2020. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections





The following claims are objected to because of the following informalities:   
Claim 14, page 4, recites “… a first communication system to communicate information from the controller…” Should be corrected to: “… a first communication system to communicate first information from the controller…”
Claims 14-16, page 4-6, recite “… the controller to output the first information in the form of light;” Should be corrected to: “… the controller to output the first information in [[the]]a form of light;”
Claims 14-16, page 4-6, recite “… a second light emitter mounted on the at least one truck to output second information in the form of light; …” Should be corrected to: “… a second light emitter mounted on the at least one truck to output the second information in [[the]]a form of light; …”
Claim 14, page 5, recites “… a micro-lens array to collect the light incident on an outer circumferential surface of the second optical fiber in the second optical fiber.” to the second optical fiber.”
Appropriate correction is required.





Claim Interpretation



The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 103





In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claims 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Masao Nakagawa et al., (US 2006/0056855 A1) hereinafter “Nakagawa” in view of Warren G. Parrish (US 7,800,495 B1) hereinafter “Parrish”. 
Regarding claim 14, Nakagawa disclose an optical communication system for use with a rail-guided truck that includes a rail, at least one truck movable along the rail, and a controller configured or programmed to exchange information with the at least one truck, the optical communication system comprising (Nakagawa: Figs. 62-64, Fig. 2, 7, 55, rail-guided truck 911, Controller 922, exchange information via transmitter 915, 923, and receiving 912, 925 ¶¶ [0458]- [0488]): 
a first communication system to communicate information from the controller to the at least one truck (Nakagawa: Figs. 62-64, Fig. 2, 7, 55, first communication including controller 922, receiver 925 and transmitter 925, ¶¶ [0458]-[0488]); and 
a second communication system to communicate second information from the at least one truck to the controller; wherein the first communication system includes (Nakagawa: Figs. 62-64, Fig. 2, 7, 55, second communication including controller 922, receiver 912 and transmitter 915, ¶¶ [0458]-[0488]): 
a first light emitter connected to the controller to output the first information in the (Nakagawa: Figs. 62-64, first emitter 923 connecting to controller 922, ¶¶ [0458]-[0488]); 
a first optical fiber being an optical fiber laid along the rail to transport the light output from the first light emitter while letting the light leak therefrom (Nakagawa: Figs. 62-64, first leaky optical fiber 924 laid along rail emitting 923, ¶¶ [0464]-[0468], [0458]-[0488]); and 
a first light receiver mounted on the at least one truck to receive the light leaking from the first optical fiber, and the second communication system includes (Nakagawa: Figs. 62-64,  first receiver 912, mounted in truck 911 receiving leaky light from optical fiber 924 laid along rail emitting 923, ¶¶ [0464]-[0468], [0458]-[0488]): 
a second light emitter mounted on the at least one truck to output second information in the form of light (Nakagawa: Figs. 62-64, second emitter 915, mounted on truck 911 emitting light from leaky fiber 916, ¶¶ [0464]-[0468], [0458]-[0488]); 
a second optical fiber being an optical fiber laid along the rail to transport the light output from the second light emitter and input to the second optical fiber at some point along the second optical fiber, or to transport light generated by the light output from the second light emitter and input to the second optical fiber at some point along the second optical fiber (Nakagawa: Figs. 62-64, second leaky optical fiber 916 laid along the rail in the truck 911 to transport and output light from the emitter 915 input to second leaky fiber 916, ¶¶ [0464]-[0468], [0458]-[0488]); and 
a second light receiver connected to the controller to receive the light transported over the second optical fiber (Nakagawa: Figs. 62-64, second receiver 925 connected to controller 922 receiving the light transport form leaky fiber 916, emitter 915, mounted on truck 911 emitting light from leaky fiber 916, ¶¶ [0464]-[0468], [0458]-[0488]);
Nakagawa does not expressly disclose wherein, a micro-lens array to collect the light incident on an outer circumferential surface of the second optical fiber in the second optical fiber.
However, Parrish disclose a micro-lens array to collect the light incident on an outer circumferential surface of the second optical fiber in the second optical fiber (Parrish: Figs.13-14, system 1300, 1400, plurality of lens pairs 1308 on fiber/medium 1306, to collect light from outer surface of medium 1306, Col. 13 || 60-67 and Col. 14 || 1-37).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Nakagawa to include lens on the surface of fiber/medium as taught by Parrish so that the lenses can capture and focus light and to input or output the light onto the medium which can be the core of the optical fiber. See Fig. 13 & Fig. 15. 
Regarding claim 20, the combination of Nakagawa disclose the optical communication system according to claim 14, wherein the light includes at least one of infrared light, visible light, and ultraviolet light (Nakagawa: the transceivers of Nakagawa capable of emitting/ receiving visible or infrared light , ¶¶ [0372], [0378], [0385]).

Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa in view of Parrish and further in view of Mohammad Mehdi Mansouri et al., (US 2018/0062783 A1) hereinafter “Mansouri”.
Regarding claim 21, the combination of Nakagawa disclose the optical communication 
However, Mansouri disclose a plurality of the first optical fibers; wherein the plurality of first optical fibers are connected to each other serially via an amplifier (Mansouri: one or more optical fibers. In some examples, where the physical distance between ROADMs is long, the section may consist of a plurality of optical fiber spans, coupled in series by optical amplifiers, such as erbium doped fiber amplifiers (EDFA), ¶¶ [0004]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Nakagawa to include a plurality of the first optical fibers; wherein the plurality of first optical fibers are connected to each other serially via an amplifier as taught by Parrish the amplification of optical signal for long distance transmission is well-known in the art thus, amplifying the signal from one section to next section the signal at the end receiver has higher OSNR and consequently better BER. 
Regarding claim 22, is rejected in the same manner as claim 21.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa in view of Parrish and further in view of Alexander Norval (US 2018/0302158 A1) hereinafter “Norval”.
Regarding claim 25, the combination of Nakagawa disclose the optical communication system according to claim 14, wherein but does not expressly disclose the first optical fiber and the second optical fiber are flexible.
However, Norval disclose the first optical fiber and the second optical fiber are flexible (Norval: Fig. 1-6, luminaire 60, 20 further comprises flexible optical fibre, includes lens/mirrors 24, ¶¶ [0070], [0095],[0184]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Nakagawa to include the first optical fiber and the second optical fiber are flexible as taught by Norval because a flexible and reconfigurable luminaire system may be used to allow more degrees of freedom for the placement of the light emitting units. Each flexible guide may comprise a flexible light conduit, for example an optical fibre. 

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Masao Nakagawa et al., (US 2006/0056855 A1) hereinafter “Nakagawa” in view of Thomas Hjort et al., (US 2011/0267598 A1) hereinafter “Hjort”.
Regarding claim 15, Nakagawa disclose an optical communication system for use with a rail-guided truck that includes a rail, at least one truck movable along the rail, and a controller configured or programmed to exchange information with the at least one truck, the optical communication system comprising (Nakagawa: Figs. 62-64, Fig. 2, 7, 55, rail-guided truck 911, Controller 922, exchange information via transmitter 915, 923, and receiving 912, 925 ¶¶ [0458]- [0488]): 
a first communication system to communicate first information from the controller to the at least one truck (Nakagawa: Figs. 62-64, Fig. 2, 7, 55, first communication including controller 922, receiver 925 and transmitter 925, ¶¶ [0458]-[0488]); and 
a second communication system to communicate second information from the at least (Nakagawa: Figs. 62-64, Fig. 2, 7, 55, second communication including controller 922, receiver 912 and transmitter 915, ¶¶ [0458]-[0488]): 
a first light emitter connected to the controller to output the first information in the form of light (Nakagawa: Figs. 62-64, first emitter 923 connecting to controller 922, ¶¶ [0458]-[0488]); 
a first optical fiber being an optical fiber laid along the rail to transport the light output from the first light emitter while letting the light leak therefrom (Nakagawa: Figs. 62-64, first leaky optical fiber 924 laid along rail emitting 923, ¶¶ [0464]-[0468], [0458]-[0488]); and 
a first light receiver mounted on the at least one truck to receive the light leaking from the first optical fiber, and the second communication system includes (Nakagawa: Figs. 62-64,  first receiver 912, mounted in truck 911 receiving leaky light from optical fiber 924 laid along rail emitting 923, ¶¶ [0464]-[0468], [0458]-[0488]): 
a second light emitter mounted on the at least one truck to output second information in the form of light (Nakagawa: Figs. 62-64, second emitter 915, mounted on truck 911 emitting light from leaky fiber 916, ¶¶ [0464]-[0468], [0458]-[0488]); 
a second optical fiber being an optical fiber laid along the rail to transport the light output from the second light emitter and input to the second optical fiber at some point along the second optical fiber, or to transport light generated by the light output from the second light emitter and input to the second optical fiber at some point along the second optical fiber (Nakagawa: Figs. 62-64, second leaky optical fiber 916 laid along the rail in the truck 911 to transport and output light from the emitter 915 input to second leaky fiber 916, ¶¶ [0464]-[0468], [0458]-[0488]); and 
a second light receiver connected to the controller to receive the light transported over the second optical fiber (Nakagawa: Figs. 62-64, second receiver 925 connected to controller 922 receiving the light transport form leaky fiber 916, emitter 915, mounted on truck 911 emitting light from leaky fiber 916, ¶¶ [0464]-[0468], [0458]-[0488]); wherein the second optical fiber includes a core doped with a fluorescent dye.
Nakagawa does not expressly disclose the second optical fiber includes a core doped with a fluorescent dye.
However, Hjort disclose the second optical fiber includes a core doped with a fluorescent dye (Hjort: Fluorescent optical fiber contain material in one or more of the outer cladding or core that includes doping or dissolving the material into the fiber… see ¶¶ [0079]-[0468],  ).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Nakagawa to include lens on the surface of fiber/medium as taught by Parrish so that the optical fibre can be able to collect the light from the flash or arcing event, the length or sides of a fluorescent optical fibre that are used to collect the emitted electromagnetic radiation, which in the case of arcing events typically starts in the ultraviolet and moves into the visible.  Thus, this allows the optical fibre to detect the flash of an electrical discharge over an extended area within the housing outside of the cabinet are no longer required.   
Regarding claim 16, is rejected in the same manner as claim 15 except the suitable materials for the fluorescent material may be one or more naturally occurring or synthetic . 
Allowable Subject Matter













Claims 17-19 and 23-24 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBAS H ALAGHEBAND whose telephone number is (571)270-5964.  The examiner can normally be reached on Monday-Friday 9:00 am ~ 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571-272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 
/ABBAS H ALAGHEBAND/             Primary Examiner, Art Unit 2636